Title: Remarks & Occurrances in Apl. [1770]
From: Washington, George
To: 




9th. Finished listing Ground for Corn at Muddy hole. The Hound Bitch Singer was lind by Jowler.
 


11. The Bitch Truelove was lined twice by Ringwood. She had been frequently shut up with forrister—but it is thought he never lined her.
 


13. Forrister was seen lined to Truelove. Began my Fishery at Poseys for Mr. Robt. Adam.
 


14. She was again lined by Ringwood and Singer I saw lined by Jowler.
This day I began to draw the Water of my Meadow by breaking the Dam or stop that confind it.
Hull & the other Stone Mason came here to set about my Mill—but did not began work till the 17th.


   
   GW is having his old millpond drained. John Hull was paid £31 15s. 1d. in September for work done on the new mill, which probably included wages for both stonemasons between April and September. Hull’s partner could be Joseph Goart, who continued doing occasional work for GW through the spring of the next year (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 320, 333, 340).



 



15. Singer was again lined by Jowler & Truelover by Ringwood.
 


16. Mr. Ball the Millwright and one of his People came here to work.


   
   Ball at one time or another had five of his own men working on the mill: Thomas Ball for 38½ days, Richard Talbott for 31 days, John Grinstead for 24½ days, Reason Porter for 19½ days, and Edward Todd for 9 days. The helper who came this day was probably Grinstead, Porter, or Todd. Ball himself worked for 38 days on the mill (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 324).



 


17. Hull & his Partner began to raise stone.
 


18. Ball and his Apprentice set abt. the shaft for the Mill &ca. Jowler lined Singer & Ringwood Truelove again.


   
   The shaft was the large wooden axle on which the waterwheel was to turn.



 


19. The Mason’s went to digging the foundation of my Mill at 2/6 pr. day. Jowler lined Singer & Forrister lined truelove.
 


20. Jowler again lined Singer.
 


21. Richd. Talbot & one other of Ball’s hands came here in the Afternoon.
 


23. Began to Plant Corn in the Neck—at Muddy hole, and at Doeg Run.
Mr. Ball, Talbot & Grinnel were levalling the Mill Race. His other hand went for their Tools to Cameron. T. Ball came this Aftern.
Thomas Bird set to work on the foundation of the Mill at 1/3 pr. day.

	
   
   grinnel: This name does not appear in GW’s ledger for this year and may be a garbling of the last name of Ball’s helper, John Grinstead. t. ball: The John Ball who settled in Fauquier County in 1771 had a younger brother Thomas (snoddyMrs. Allen B. Snoddy. “Ball Notes.” Virginia Magazine of History and Biography 23 (1915): 308–9., 308; see main entry for 30 Dec. 1769).



   
   Thomas Byrd was paid £1 1s. 3d. in May for his work at the mill, and during the summer he received £3 15s. 6d. more for helping to harvest GW’s wheat (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 321).



 


26. He began to work on my Mill Race at 1/3 pr. Rod & to find himself and Sciagusta a prisoner from the Indians came here, and began to work with my People.


   
   Work on the millrace began near the mill, and during the next year it progressed slowly north toward Piney Branch and the upper part of Dogue

   Run. The race was dug several feet into the ground along its two-mile route, except where occasional low-lying areas had to be crossed. In those places earth embankments were raised to keep the water at a constant level, thus preventing any great lowering of the head of water at the mill. The sides of the race were probably supported by timber in both the banked and excavated sections (Lund Washington to GW, 2 Sept. 1778, ViMtvL). to find himself means that Byrd was to supply his own food. “Sciagusta did not work long, as he received but three shillings for his services” (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 1:376 n.1; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 314). Other ditchers hired during the next two weeks to work on the millrace would prove to be no more eager to stick to this backbreaking task.



 


27. As it Raind from abt. 3 or 4 Oclock in the Afternoon I presume work was stoped by the Millwrights and Masons.
 


28. Clevelands Waggon & Team began to Work for me at  pr. day.
Reason—one of Balls Men did no work by a Boyl under his Arm.


   
   James Cleveland’s wagon and team worked ten days at 10s. a day between this date and 9 May. GW had also employed them on 19 and 20 April at 12s. 6d. a day, and on 15 April they had carried two loads for him at 1s. 6d. a load (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 312).



 


29. Coxe Rice came to Work at the rate of 30/. pr. Month & Victuals found him.
Reason Porter went to work again today.


   
   Rice, who may have been hired to help with the mill, was to receive his meals as well as wages for his work, but it is apparent, as he is not mentioned in GW’s ledger, that he quit before earning any money.



